Citation Nr: 1748633	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1988 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veteran's Legacy Content Manager (LCM).  

This matter was previously remanded by the Board in October 2014 for development.  The requested development has been accomplished and the issue has been properly returned to the Board for further appellate consideration.  Also remanded at that time was the Veteran's claim of entitlement to service connection for a right foot disorder.  In a March 2016 rating decision, service connection for a right foot disability was granted.  The Veteran did not disagree with the initial noncompensable disability rating assigned to the right foot disability, or effective date of July 12, 2010.  Thus, this represents a full grant of the benefits sought, and this issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Also on appeal at that time were the issues of entitlement to service connection for a left foot disability; entitlement to service connection for right ear tinnitus; and, entitlement to an initial evaluation in excess of 10 percent for left ear tinnitus.  In October 2014, the Board remanded these issues in order to honor the Veteran's request for a hearing on these issues before a Veterans Law Judge.  As a March 2016 VA Memorandum reflects that the RO is in the process of scheduling the requested hearing, these issues will be addressed by the VLJ who conducts the hearing in a separate decision.  (See March 2016 VA Memorandum).  Thus, the Board finds that these issues are not currently before it. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that prior to further appellate review of the claim, additional procedural development is required.  

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. 
§ 20.600 (2017).  Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  A Form 646 from a representative is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Procedures Manual M21-1, Part I, Chapter 5, Section F.2.c.

The Veteran is represented by Colorado Division of Veterans Affairs (CDVA).  The record does not contain a VA Form 646 or any other indication that the record was reviewed by CDVA prior to the Veteran's appeal being returned to the Board in October 2017.  On remand, additional evidence consisting of a VA Thoracolumbar Spine Disability Benefits Questionnaire (DBQ) and opinion, wherein the examiner addressed the etiology of the Veteran's low back disability, VA treatment records, dated from February 2013 to February 2016, and, military personnel records were added to the record while the case was in remand status.  In addition, the Board's October 2014 remand instructions were not limited to the procurement of medical records. 

Therefore, the Veteran's representative, CDVA, should have an opportunity to review the new evidence added to the record and provide argument in response to the AOJ's continued denial of the claim for service connection for a low back disability on appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran's representative, Colorado Division of Veterans Affairs, should be afforded an opportunity to submit a VA Form 646 or equivalent written argument on the issue of entitlement to service connection for a low back disability on appeal.  If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.  Thereafter, the appeal should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

